DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending and examined in the instant Office action.

Withdrawn Rejections
The rejections under 35 U.S.C. 112 are withdrawn in view of amendments filed to the instant set of claims on 9 November 2021.
The rejection under 35 U.S.C. 101 is withdrawn in view of amendments filed to the claim on 9 November 2021.
The rejections of claims under 35 U.S.C. 103 are withdrawn in view of amendments filed to the instant set of claims on 9 November 2021.

Claim Comments - 35 USC § 112(f) - Means plus function
The following comments are reiterated:
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Paragraphs 73-77 of the original specification disclose that the structure of these modules and units are as parts of computers.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following rejections are necessitated by amendment:
35 U.S.C. 103 Rejection #1:
Claims 1-4, 6-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. [WO 2017/160842 A1; on IDS] in view of Glass et al. [J. Theor. Biol., volume 39, 1973, pages 103-129; on IDS] in view of Qiu [US PGPUB 2012/0191357 A1] in view of Vaske et al. [Bioinformatics, volume 26, 2010, pages i237-i245].
Claim 1 is drawn to a method of the analysis of genetic disease progression.  The method comprises receiving data of a set of molecular statuses.  The method comprises providing a dynamic prediction model of molecular interactions over time.  The method comprises determining molecular statuses over time using the dynamic 
Claim 11 is drawn to similar subject matter as claim 1, except claim 11 is drawn to a system rather than a method.
Claim 20 is drawn to similar subject matter as claim 1, except claim 20 is drawn to a computer program product rather than a method.
Claims 8-10 and 18-19 teach that the interaction metrics comprise k-means clustering and Euclidean distances.
The document of Fang et al. studies a machine based classifier for genetic interactions [title].  The abstract of Fang et al. teaches studying interactions between nucleic acid molecules within a disease model using computers.  Fang et al. studies inheritable diseases.  Figure 2 of Fang et al. illustrates clustering of interactions within pathways.  Figure 3 of Fang et al. illustrates receiving data of molecular statuses.  
Fang et al. does not teach that the disease model is a function of time.  Fang et al. does not teach determining distances considering a network topology of interacting genes or k-means clustering.
The document of Glass et al. teaches the logical analysis of continuous, non-linear biochemical control networks [title].  Equation 6 on page 112 of Glass et al. teaches a dynamical model of interactions in a biochemical system.
Fang et al. and Glass et al. do not teach determining distances considering a network topology of interacting genes or k-means clustering.

Fang et al., Glass et al., and Qiu et al. do not teach determining a network topology of interacting genes.
The document of Vaske et al. studies inference of patient-specific pathway activities from multi-dimensional cancer genomics data using PARDIGM [title].  Column 1 on page i238 of Vaske et al. teaches that gene topologies are convenient technique for analysis of genetic data.  

With regard to claims 2 and 12, Equation 6 on page 112 of Glass et al. is a system of ordinary differential equations.

With regard to claims 3, 6-7, 13, and 16-17, paragraph 70 of Fang et al. teaches treatment of inherited diseases in a patient based on values measured from a patient.  Paragraph 70 of Fang et al. teaches that the sub-types of inheritable diseases comprise Parkinson’s disease, cancer, hypertension, and schizophrenia.

With regard to claims 4 and 14, paragraphs 73-77 of Fang et al. teach remote databases via the Internet.


It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the molecular interaction and clustering disease model of Fang et al. and the dynamic biochemical model of Glass et al. by use of the k-means clustering and Euclidean distances of Qiu et al. wherein the motivation would have been that Euclidean distances and k-means clustering are additional mathematical tools used to analyze biochemical data [abstract and paragraphs 125-126 of Qiu et al.].
It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the molecular interaction and clustering disease model of Fang et al., the dynamic biochemical model of Glass et al., and the k-means clustering and Euclidean distances of Qiu et al. by use of the genetic topology analysis of Vaske et al. wherein the motivation would have been that genetic topologies are a mathematically convenient technique for analysis of genetic data [column 1 on page i238 of Vaske et al.].

Response to arguments:
Applicant argues that the amendments overcome the rejections.  Additional prior art references have been added to the rejection to address the amended limitations of the claims.

The following rejection is necessitated by amendment:
35 U.S.C. 103 Rejection #2:
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. in view of Glass et al. in view of Qiu et al. in view of Vaske et al. as applied to claims 1-4, 6-14, and 16-20 above, in further view of Martin [US PGPUB 2014/0214336 A1].
Claims 5 and 15 are further limiting wherein the interaction metric is based at least in part on a Laplacian matrix.
Fang et al., Glass et al., Qiu et al., and Vaske et al. make obvious dynamic modeling of molecular interactions in diseases, as discussed above.
Fang et al., Glass et al., Qiu et al., and Vaske et al. do not teach Laplacian matrices.
The document of Martin studies systems and methods for network-based biological activity assessment [title].  Paragraph 54 of Martin teaches that the analysis pertains to DNA and other biological molecules.  Paragraph 91 of Martin teaches using Laplacian matrices to analyze interactions in a network model.
 It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of the instant application to modify the molecular interaction and 

Response to arguments:
	Applicant has no arguments with regard to Martin.

Related Prior Art
	The prior art of Rodriguez et al. [Bioinformatics, volume 28, 2012, pages 858-866; on IDS] studies a Boolean network model of the FA/BRCA pathway [title].  While Rodriguez et al. pertains to using dynamic models to analyze biological pathways, Rodriguez et al. does not teach all of the limitations relating molecular interaction-metrics to disease.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):


Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	6 February 2022